

STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT is entered into as of April __, 2007 by and
between HEARTLAND OIL AND GAS, CORP., a Nevada corporation (the “Company”), and
UNIVERSAL PROPERTY DEVELOPMENT & ACQUISITION CORPORATION, a Nevada
corporation (the “Purchaser”).
 
RECITALS
 
WHEREAS, the Purchaser is entering into a Note Purchase Agreement dated as of
the date hereof (the “Note Agreement”) with SDS Capital Group, Ltd. and Baystar
Capital II, L.P. (collectively, the “Sellers”) to purchase the outstanding
promissory notes of the Company listed on Exhibit A to the Note Agreement
(collectively, the “Notes”).
 
WHEREAS, the Company has provided the Sellers a Consent to Assignment of the
Notes in consideration of receipt of the Purchase Price (as defined below).
 
WHEREAS, as a condition of the Purchaser entering into the Note Agreement, the
Purchaser is requiring that the Company enter into this Agreement for purpose of
the Company selling to the Purchaser 50,631,764 shares of the Company’s common
stock , $.001 par value per share (the “Shares”), for an aggregate purchase
price of $1,000,000 (the “Purchase Price”).
 
WHEREAS, the Company desires that the Purchasers agree to amend the Notes to
extend the Maturity Date thereunder to December 31, 2007.
 
WHEREAS, the Company desires to sell the Shares to the Purchaser and the
Purchaser desires to purchase the Shares for the Purchase Price.
 
AGREEMENT
 
The Company and the Purchaser, intending to be legally bound, agree as follows:
 
SECTION 1.  SALE AND PURCHASE OF THE SHARES.
 
1.1  Sale and Purchase of the Shares. The Company shall issue, sell and deliver
the Shares to the Purchaser and the Purchaser shall acquire the Shares from the
Company, on the terms and subject to the conditions set forth in this Agreement.
 
1.2  Purchase Price. The Purchaser shall pay the Purchase Price to the Company
for the Shares on the date hereof. The Company acknowledges that it has
previously been paid $135,000 by the Purchaser, which will be applied to the
Purchase Price.
 

--------------------------------------------------------------------------------


 
SECTION 2.  REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.
 
The Purchaser represents and warrants as follows:
 
2.1  Authority, Approval and Enforceability.
 
(a)  The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has full corporate power and
authority to carry on its business as it is now being conducted and to own the
properties and assets it now owns.
 
(b)  The Purchaser has full power and authority to execute, deliver and perform
its obligations under this Agreement and all agreements, instruments and
documents contemplated hereby, and all actions of the Purchaser necessary for
such execution, delivery and performance have been duly taken.
 
(c)  This Agreement, when executed and delivered, is a legal, valid and binding
obligation of the Purchaser, and, upon due execution and delivery by the parties
thereto, all agreements, instruments and documents to be executed by the
Purchaser in connection with the transactions contemplated hereby will be legal,
valid and binding obligations of the Purchaser, each enforceable against the
Purchaser in accordance with its respective terms, except as enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally, and subject to general
equity principles and to limitations on availability of equitable relief,
including specific performance.
 
2.2  Compliance with Other Instruments. The execution, delivery, and performance
of and compliance with this Agreement and payment of the Purchase Price pursuant
hereto, will not violate any contract or agreement to which the Purchaser is a
party or by which the Purchaser is bound.
 
2.3  Litigation. There is no action, suit, proceeding or investigation pending,
or currently threatened, against the Purchaser that questions the validity of
this Agreement or the right of the Purchaser to enter into any such agreement,
or to consummate the transactions contemplated hereby.
 
2.4  No Consent Required. No consent, authorization, approval, order, license,
certificate or permit or act of or from, or declaration or filing with, any
foreign, federal, state, local or other governmental authority or regulatory
body or any court or other tribunal or any party to any contract, agreement,
instrument, lease or license to which the Purchaser is a party, is required for
the execution, delivery or performance by the Purchaser of this Agreement or any
of the other agreements, instruments and documents being or to be executed and
delivered hereunder or in connection herewith or for the consummation of the
transactions contemplated hereby.
 
2

--------------------------------------------------------------------------------


 
2.5  Purchase Entirely for Own Account. This Agreement is made with Purchaser in
reliance upon Purchaser’s representation to the Company that the Shares to be
received by the Purchaser will be acquired for investment for such Purchaser’s
own account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that such Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same. By executing this Agreement, the Purchaser further represents that
Purchaser does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participations to such Person or to any
third person, with respect to any of the Shares.
 
2.6  Disclosure of Information. The Purchaser believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Shares. Purchaser further represents that it has had an opportunity
to ask questions and receive answers from the Company regarding the terms and
conditions of the offering of the Shares and the business, properties, prospects
and financial condition of the Company.
 
2.7  Private Placement. Purchaser understands that the Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or registered or qualified under any state securities laws on the grounds that
such Shares are being issued in a transaction exempt from the registration
requirements of the Securities Act and the registration or qualification
requirement of applicable state securities laws, and that the Shares must be
held indefinitely unless the Shares are subsequently registered under the
Securities Act and qualified or registered under applicable state securities
laws or an exemption from registration and qualification is available, and that
the Company is under no obligation to register or qualify the Shares.
 
2.8  Accredited Purchaser. Purchaser is an “accredited Purchaser” within the
meaning of Rule 501 of Regulation D promulgated under the Securities Act and has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the investment to be made
hereunder by it and it is able to bear the economic risk of its investment.
 
2.9  Reliance. Purchaser understands and acknowledges that (i) the Shares to be
acquired by it hereunder are being offered and sold to it without registration
under the Securities Act in a private placement that is exempt from the
registration provisions of the Securities Act and (ii) the availability of such
exemption depends in part on, and the Company will rely upon the accuracy and
truthfulness of, the foregoing representations, and the Purchaser hereby
consents to such reliance.
 
SECTION 3.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants, to and for the benefit of the Purchaser, as
follows:
 
3.1  Authority, Approval and Enforceability.
 
(a)  The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has full corporate power and
authority to carry on its business as it is now being conducted and to own the
properties and assets it now owns
 
(b)  The Company has full power and authority to execute, deliver and perform
its obligations under this Agreement and all agreements, instruments and
documents contemplated hereby, and all actions of the Company necessary for such
execution, delivery and performance have been duly taken.
 
3

--------------------------------------------------------------------------------


 
(c)  This Agreement, when executed and delivered, is a legal, valid and binding
obligation of the Company, and, upon due execution and delivery by the parties
thereto, all agreements, instruments and documents to be executed by the Company
in connection with the transactions contemplated hereby will be legal, valid and
binding obligations of the Company, each enforceable against the Company in
accordance with its respective terms, except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally, and subject to general equity principles
and to limitations on availability of equitable relief, including specific
performance.
 
3.2  Capitalization. The authorized capital stock of the Company consists of
100,000,000 shares of common stock, 47,737,013 of which are issued and
outstanding as of April 10, 2007, and 5,000,000 shares of preferred stock, none
of which are issued and outstanding. Schedule 3.2 hereto contains a complete
itemized list of all the outstanding notes, debentures and other debt securities
of the Company as of April 10, 2007, including the Notes, and all trade debts of
the Company in excess of $10,000. Other than as disclosed on Schedule 3.2(a),
there are currently no options or warrants outstanding which are convertible
into shares of the capital stock of the Company.
 
3.3  Offering. Subject in part to the truth and accuracy of the Purchaser’s
representations set forth in Section 2 of this Agreement, the offer, sale and
issuance of the Shares as contemplated by this Agreement are exempt from the
registration requirements of the Securities Act of 1933, as amended, and state
securities and “blue sky” laws, and neither the Company nor any authorized agent
acting on its behalf will take any action hereafter that would cause the loss of
such exemption.
 
3.4  Valid Issuance of Shares. The Shares when issued, sold and delivered in
accordance with the terms of this Agreement for the consideration expressed
herein, will be duly and validly issued, outstanding, fully paid, and
nonassessable, and will be free of restrictions on transfer other than
restrictions on transfer under this Agreement and under applicable state and
Federal securities laws.
 
3.5  No Conflict. The execution and delivery by the company of this Agreement
and any other agreements, instruments and documents to be executed and delivered
by the Company pursuant hereto do not, and the performance and consummation by
the Company of the transactions contemplated hereby and thereby will not,
conflict with or result in any breach or violation of or default, termination,
forfeiture or lien under (or upon the failure to give notice or the lapse of
time, or both, result in any conflict with, breach or violation of or default,
termination, forfeiture or lien under) any terms or provisions of any statute,
rule, regulation, judicial or governmental decree, order or judgment, agreement,
lease or other instrument to which the Company is a party or to which the
Company or its assets are subject that has or is likely to have a material
adverse effect on the Company.
 
3.6  Litigation. There is no action, suit, proceeding or investigation pending,
or currently threatened, against the Company, other than as disclosed on
Schedule 3.6, including any such action, suit, proceeding or investigation that
questions the validity of this Agreement or the right of the Company to enter
into any such agreement, or to consummate the transactions contemplated hereby.
 
4

--------------------------------------------------------------------------------


 
3.7  No Consent Required. No consent, authorization, approval, order, license,
certificate or permit or act of or from, or declaration or filing with, any
foreign, federal, state, local or other governmental authority or regulatory
body or any court or other tribunal or any party to any contract, agreement,
instrument, lease or license to which the Company is a party or to which the
Company is subject that has or is likely to have a material adverse effect on
the Company, is required for the execution, delivery or performance by the
Company of this Agreement or any of the other agreements, instruments and
documents being or to be executed and delivered hereunder or in connection
herewith or for the consummation of the transactions Contemplated hereby.
 
SECTION 4.  FURTHER AGREEMENTS.
 
4.1  Maturity Date of the Notes. It is agreed that the Purchaser, as the holder
of the Notes, shall amend the Notes to extend the Maturity Date to December 31,
2007 and shall use its best efforts after the date hereof to cause the Company
to extend the Maturity Date of the Notes.
 
4.2  Director and Officer Insurance. The Purchaser acknowledges that the Company
intends to use a portion of the Purchase Price to purchase a “roll-off”
insurance policy with a term of six years for the benefit of the Company’s
current officers and directors. The Purchaser agrees to not take any action, or
have the Company take any action, to cancel such policy. The Purchaser further
acknowledges that the current directors and officers of the Company are intended
third party beneficiaries of this Section 4.2.
 
4.3  Stock Option Grants. The Purchaser acknowledges the Board of Directors has
granted fully-vested options to purchase an aggregate of 1,300,000 shares of the
Company’s common stock to officers and directors of the Company. The options
were granted at an exercise price per share in excess of the fair market value
of the Company common stock on the date of grant and the term of such options is
three years.
 
4.4  Board Matters. The Company represents that it has obtained and is in
possession of the resignations of Todd Mackintosh, John Martin and Robert Poley
as members of the Board of Directors of the Company, contingent on issuance of
the Shares, receipt by the Company of the Purchase Price and purchase of the
Director and officer insurance policy. Following the actions in Sections 4.2 and
without taking any further actions, the Company shall accept those resignations
and the remaining Board Member, Phil Winner, shall immediately thereafter
appoint Kamal Abdallah and Christopher McCauley to the vacancies on the Board of
Directors.
 
4.5  Use of Proceeds. The Company intends to use the Purchase Price for general
working capital expenses, costs and expenses of the negotiation and completion
of this Agreement and related transactions and as set forth in this Section 4.
 
5

--------------------------------------------------------------------------------


 
SECTION 5.  MISCELLANEOUS PROVISIONS
 
5.1  Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Nevada as such laws are applied to agreements between
corporations organized and existing under Nevada law.
 
5.2  Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement, shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach, default or noncompliance, or any acquiescence therein, or of or in any
similar breach, default or noncompliance thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character of
any breach, default or noncompliance under this Agreement or any waiver of any
provisions or conditions of the agreement must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or otherwise afforded to any party, shall
be cumulative and not alternative.
 
5.3  Notices. All notices, requests, demands and other communications required
or permitted under this Agreement and the transactions contemplated herein shall
be in writing and shall be deemed to have been duly given, made and received on
the date when delivered by hand delivery with receipt acknowledged, or upon the
next business day following receipt of telex or telecopy transmission, or upon
the third day after deposit in the United States mail, registered or certified
with postage prepaid, return receipt requested, addressed as set forth below or
at such other address as a party may designate by ten (10) days advance written
notice to the other party hereto:
 
(a)  If to the Company:
 
Heartland Oil & Gas, Corp.
1625 Broadway, Suite 1480
Denver, CO 80202
Telephone: (303) 405-8450
Fax: (303)


(b)  If to the Purchaser:
 
Universal Property Development &
Acquisition Corporation
14255 US Highway 1, Suite 209    
Juno Beach, Florida 33408     
Telephone: (561) 630-2977   
Fax: (561) 277-2430   


5.4  Assignment: Binding upon Successors and Assigns. Neither party hereto may
assign any of its rights or obligations hereunder without the prior written
consent of the other party hereto. This Agreement will be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.
 
6

--------------------------------------------------------------------------------


 
5.5  Amendment and Waivers. Any term or provision of this Agreement may be
amended, and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only by a writing signed by the party to be bound thereby. The waiver by a party
of any breach hereof or default in the performance hereof will not be deemed to
constitute a waiver of any other default or any succeeding breach or default.
 
5.6  Expenses. Each party will bear its respective expenses and legal fees
incurred with respect to this Agreement, and the transactions contemplated
hereby.
 
5.7  Further Assurances. Each party agrees to cooperate fully with the other
parties and to execute such further instruments, documents and agreements and to
give such further written assurances as may be reasonably requested by any other
party to evidence and reflect the transactions described herein and contemplated
hereby and to carry into effect the intents and purposes of this Agreement.
 
5.8  Entire Agreement. This Agreement and the exhibits hereto constitute the
entire understanding and agreement of the parties hereto with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral,
between the parties with respect hereto, which shall remain in full force and
effect. The express terms hereof control and supersede any course of performance
or usage of the trade inconsistent with any of the terms hereof.
 
5.9  Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by the Company and the closing of
the transactions contemplated hereby. All statements as to factual matters
contained in any certificate or other instrument delivered by or on behalf of
the Purchaser pursuant hereto in connection with the transactions contemplated
hereby shall be deemed to be representations and warranties by the Purchaser
hereunder solely as of the date of such certificate or instrument.
 
5.10  Attorneys’ Fees. In the event that any dispute among the parties to this
Agreement should result in litigation, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.
 
5.11  Titles and Subtitles. The titles of the sections and subsections of the
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
 
5.12  Severability. If any provision of this Agreement, or the application
thereof, will for any reason and to any extent be invalid or unenforceable, the
remainder of this Agreement and application of such provision to other persons
or circumstances will be interpreted so as reasonably to effect the intent of
the parties hereto. The parties further agree to replace such void or
enforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the greatest extent possible, the economic, business and
other purposes of the void or enforceable provision.
 
7

--------------------------------------------------------------------------------


 
5.13  Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 

8

--------------------------------------------------------------------------------



The parties hereto have caused this Agreement to be executed and delivered as of
the date hereof.

       
PURCHASER:


UNIVERSAL PROPERTY DEVELOPMENT & ACQUISITION CORPORATION
 
   
   
    By:    

--------------------------------------------------------------------------------

Kamal Abdallah
CEO & Chairman of the Board
 

       
COMPANY:
 
HEARTLAND OIL AND GAS, CORP.
 
   
   
    By:      

--------------------------------------------------------------------------------

Philip S. Winner
President & Chief Executive Officer
 


9

--------------------------------------------------------------------------------


 

